DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 9/13/2019 has been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 9/26/2018.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
                                                    Status of Application
Claims 1-12 are pending. Claims 10 has been withdrawn due to an Election of Species received on 9/13/2021. Claims 1, 11, and 12 are the independent claims. FINAL Office Action is in response to the “Amendments and Remarks” received on 1/5/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 1/5/2022: Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the title objection, applicants “Amendment and Remarks” have been fully considered and are persuasive. The title objection has been withdrawn.
With respect to the claim interpretations under 35 U.S.C. § 112 (f), applicants “Amendment and Remarks” have been fully considered and were persuasive.  Therefore the claim interpretations under 35 U.S.C. § 112 (f) have been withdrawn.
With respect to the claim rejections under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 112 (b) have been withdrawn.
With respect to the claim rejections under 35 U.S.C. § 101, applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 101 have been withdrawn.
With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the FINAL office action and therefore the prior arguments are considered moot.

.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 1-6, 9, and 11-12 are rejected under 35 USC 103 as being unpatentable over Vladimerou et al. (United States Patent Publication 2015/0367778) in view of Bayer et al. (United States Patent Publication 2018/0173970).
With respect to Claim 1: While Vladimerou discloses “A vehicle control device comprising: a hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware configured to operate as”: [Vladimerou, Abstract and ¶ 0010] 
“a travel path boundary position setter configured to set a travel path boundary position that affects vehicle control of a host vehicle in a road width direction on the basis of an output of information received from an in-vehicle sensor” [Vladimerou, ¶ 0043-0053 and Figure 4]; 
“and a driving controller configured to control at least steering of the host vehicle on the basis of the output of information received from the in-vehicle sensor” [Vladimerou, ¶ 0042-0053 and Figure 4]; 
“wherein the driving controller is configured to calculate an index value indicating either a variation over time in the travel path boundary position set by the travel path boundary position setter or a variation of the travel path boundary position related to a distance from a vehicle in a traveling direction” [Vladimerou, ¶ 0043-0053 and Figure 4]; 

“the driving controller is configured to set a control range in the road width direction based on the index value” [Vladimerou, ¶ 0043-0053 and Figure 4]; 
“wherein based on the index value being less than a threshold value, the driving controller sets the control range as a first control range “ [Vladimerou, ¶ 0043-0053 and Figure 4]; 
“and wherein based on than when the index value being greater than or equal to the threshold value, the driving controller sets the control range as a second control range” [Vladimerou, ¶ 0043-0053 and Figure 4]; 
“wherein the first control range is larger than the second control range” [Vladimerou, ¶ 0043-0053 and Figure 4]; 
Vladimerou does not specifically state using a standard deviation.
Bayer, which is also a lane centering and vehicle control system teaches “and a standard deviation of the plurality of travel path boundary positions is used as the index value” [Bayer, ¶ 0091]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bayer into the invention of Vladimerou to not only use sensor data for vehicle control in lanes while centering a vehicle within the lane as Vladimerou discloses but also include standard deviation calculations for lane recognition as taught by Bayer with a motivation of creating a more robust system that can provide detailed information vehicles positions with more accuracy. Additionally, the claimed 
With respect to Claim 2: Grant discloses “The vehicle control device according to claim 1, wherein the travel path boundary position setter is configured to set the travel path boundary position in an extending direction of a road” [Vladimerou, ¶ 0043-0053 and Figure 4]; 
“and wherein the driving controller is configured to derive the index value on the basis of a variation in a position corresponding to a prescribed distance in the traveling direction of the vehicle among travel path boundary positions set in the extending direction” [Vladimerou, ¶ 0043-0053 and Figure 4].
With respect to Claim 3: Grant discloses “The vehicle control device according to claim 1, wherein the in-vehicle sensor includes at least one of a light detection and ranging (LIDAR) finder and an imaging device” [Vladimerou, ¶ 0066].
With respect to Claim 4: Grant discloses “The vehicle control device according to claim 1, wherein the travel path boundary position setter is configured to set the travel path boundary position on each of one side and the other side in the road width direction in the traveling direction of the vehicle” [Vladimerou, ¶ 0043-0053 and Figure 4];

“and wherein the driving controller is configured to determine the control range in the road width direction related to a right side of the vehicle on the basis of the index value obtained from a right travel path boundary position set on the right side of the vehicle by the travel path boundary position setter” [Vladimerou, ¶ 0043-0053 and Figure 4].
With respect to Claim 5: Grant discloses “The vehicle control device according to claim 1, wherein the driving controller is configured to not reduce the control range when the index value is greater than or equal to the threshold value as compared with when the index value is less than the threshold value” [Vladimerou, ¶ 0043-0053 and Figure 4];
“if a distance in the road width direction between a center of a lane or a central axis of the vehicle and the travel path boundary position is greater than or equal to a prescribed distance” [Vladimerou, ¶ 0043-0053 and Figure 4].
With respect to Claim 6: Vladimerou discloses “The vehicle control device according to claim 1, further comprising a surrounding environment recognizer configured to recognize a surrounding environment of the vehicle” [Vladimerou, ¶ 0043-0053 and Figure 4];

“and a second driving state for causing the vehicle to travel to a travel limit set on the basis of a marker recognized by the surrounding environment recognizer and causing the vehicle to be decelerated or stopped, and wherein the control range in the road width direction is applied to the second driving state” [Vladimerou, ¶ 0042-0053 and Figure 4].
With respect to Claim 9: Vladimerou discloses “The vehicle control device according to claim 1, wherein the driving controller further is configured to determine the control range in the road width direction based on map information” [Vladimerou, ¶ 0001, 0004, 0007, 0042-0053 and Figure 4].
With respect to Claim 11: all limitations have been examined with respect to the device in claims 1-8. The method taught/disclosed in claim 11 can clearly perform on the device of claims 1-8. Therefore claim 11 is rejected under the same rationale.
With respect to Claim 12: all limitations have been examined with respect to the device in claims 1-8. The medium taught/disclosed in claim 12 can clearly perform as the device of claims 1-8. Therefore claim 12 is rejected under the same rationale.
Claims 7-8 are rejected under 35 USC 103 as being unpatentable over Vladimerou et al. (United States Patent Publication 2015/0367778) in view of Bayer et al. (United States Patent Publication 2018/0173970) and in view of Grant (United States Patent 9,884,628).
With respect to Claims 7-8: While Vladimerou discloses controlling a vehicle within lanes [Vladimerou, ¶ 0042-0053 and Figure 4]; Vladimerou does not specifically state basing control on the driver.
Grant, which is also a vehicle control system teaches “The vehicle control device according to claim 6, further comprising an estimator configured to estimate a state of a driver of the vehicle, wherein the driving controller is configured to execute the second driving state when a prescribed state is given” [Grant, Col 5 lines 54-65 and Col 8 line 22-col 12 line 11];
and “The vehicle control device according to claim 6, wherein the driving controller is configured to execute the second driving state when a driver does not respond to a call of the vehicle” [Grant, Col 12 lines 36-65].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Grant into the invention of Vladimerou to not only use sensor data for vehicle control in lanes while centering a vehicle within the lane as Vladimerou discloses but also include recognize other vehicles and the driver of the vehicle as variables for vehicle control as taught by Grant with a motivation of creating a more robust system that can provide detailed information vehicles positions with more accuracy. Additionally, the claimed invention is merely a combination of old, well known elements such as vehicle control during safe stops and in the combination each element merely would have performed the same function as it did 
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669